842 F.2d 1135
In re Cosmo CAIATI, et al., Debtors.Cosmo CAIATI, et al., Appellants,v.William J. SIMON, Trustee, et al., Appellees.
No. 87-6431.
United States Court of Appeals,Ninth Circuit.
Submitted March 17, 1988*.Decided March 25, 1988.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel.
Before CANBY, BEEZER and KOZINSKI, Circuit Judges.

ORDER

1
Appellants' unopposed motion for summary reversal is granted.  The dismissal of appellants' appeal by the Bankruptcy Appellate Panel appears to have been ordered by a single judge instead of a three judge panel contrary to Rule 8011(e).  See Bankr.R. 8011(e).  We express no opinion regarding the merits of the appellants' argument that the bankruptcy court minute order constitutes a final appealable order.   See Beaudry Motor Co. v. Abko Prop.  Inc., 780 F.2d 751, 754-56 (9th Cir.1986).



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)